419 So. 2d 725 (1982)
Estella BYRD, Appellant,
v.
STATE of Florida, Appellee.
No. 81-1123.
District Court of Appeal of Florida, Fifth District.
September 15, 1982.
James B. Gibson, Public Defender, and James R. Wulchak, Chief, Appellate Division, Asst. Public Defender, Daytona Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and C. Michael Barnette, Asst. Atty. Gen., Daytona Beach, for appellee.
ORFINGER, Chief Judge.
In an Anders[1] brief, the appellant asks us to determine if the trial court erred in accepting a plea of guilty to a charge of battery on a law enforcement officer.
The appeal is dismissed because no appeal lies from a plea of guilty except in very limited circumstances. Fla.R.App.P. 9.140(b), Robinson v. State, 373 So. 2d 898 (Fla. 1979). Any question of the voluntary and intelligent character of the plea should first be presented to the trial court in a motion to withdraw the plea. Graff v. State, 389 So. 2d 333 (Fla. 5th DCA 1980); Fick v. State, 388 So. 2d 1352 (Fla. 5th DCA 1980); Counts v. State, 376 So. 2d 59 (Fla. 2d DCA 1979).
The appeal is dismissed without prejudice to the right of appellant to seek collateral relief in the trial court. The motion of the public defender to withdraw is granted.
Appeal DISMISSED.
DAUKSCH and FRANK D. UPCHURCH, Jr., JJ., concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).